                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6
                                         DE LAVEAGA SERVICE CENTER, INC.,
                                   7                                                       Case No. 21-cv-03389-BLF
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER TERMINATING MOTION TO
                                   9                                                       DISMISS AS MOOT; AND VACATING
                                         NATIONWIDE INSURANCE COMPANY,                     HEARING
                                  10     et al.,
                                                                                           [Re: ECF 14]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Motion to Dismiss filed by Defendants AAMCO Insurance Company and Nationwide

                                  14   Insurance Company and set for hearing on October 28, 2021 is hereby TERMINATED AS MOOT

                                  15   in light of the filing of the first amended complaint. See Fed. R. Civ. P. 15(a)(1)(B). The hearing

                                  16   is VACATED.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: June 3, 2021

                                  20                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
